Dismiss; Opinion Filed January 27, 2020




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-20-00009-CR

                         MICHELLE RENE MCCARTHY, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F19-34762-V

                              MEMORANDUM OPINION
                            Before Justices Myers, Schenck, and Carlyle
                                    Opinion by Justice Schenck
       After being indicted for aggravated assault with a deadly weapon, Michelle Rene

McCarthy entered into a plea agreement with the State. Under the terms of the agreement,

appellant agreed to plead guilty in exchange for the State’s recommendation of three years

deferred community supervision and a $2,500 fine. On November 6, 2019, the trial court

admonished appellant, accepted her guilty plea, and assessed punishment in accordance with the

plea bargain agreement. The trial court also certified that appellant waived her right to appeal.

Appellant then filed her pro se notice of appeal in the trial court.

       “Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be

legally invoked, and, if not, the power of the court to act is as absent as if it did not exist. See id.
at 523. The right to appeal in a criminal case is a statutorily created right. See McKinney v.

State, 207 S.W.3d 366, 374 (Tex. Crim. App. 2006); Griffin v. State, 145 S.W.3d 645, 646 (Tex.

Crim. App. 2004); see also TEX. CODE CRIM. PROC. ANN. art. 44.02 (West 2006) (providing right

of appeal for defendant); TEX. R. APP. P. 25.2(a)(2) (rules for appeal by defendant). A timely-

filed notice of appeal vests the courts of appeals with jurisdiction. Olivo, 918 S.W.2d at 522.

       To be timely, appellant’s notice of appeal was due December 6, 2019. See TEX. R. APP.

P. 26.2(a)(2). Appellant’s handwritten notice of appeal, filed in the trial court, was dated

December 17 and postmarked December 19, 2019, outside the thirty-day period for filing a

notice of appeal. Because appellant’s notice of appeal is untimely, we lack jurisdiction over the

appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo, 918 S.W.2d at

523.

       We dismiss this appeal for want of jurisdiction.




                                                     /David J. Schenck/
                                                     DAVID J. SCHENCK
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
200009F.U05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

MICHELLE RENE MCCARTHY,                             On Appeal from the 292nd Judicial District
Appellant                                           Court, Dallas County, Texas
                                                    Trial Court Cause No. F19-34762-V.
No. 05-20-00009-CR         V.                       Opinion delivered by Justice Schenck,
                                                    Justices Myers and Carlyle participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 27th day of January, 2020.




                                              –3–